Name: 86/402/EEC: Commission Decision of 28 July 1986 on financial assistance from the Community in making good losses incurred following outbreaks of African Swine fever in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  civil law
 Date Published: 1986-08-20

 Avis juridique important|31986D040286/402/EEC: Commission Decision of 28 July 1986 on financial assistance from the Community in making good losses incurred following outbreaks of African Swine fever in the Netherlands (Only the Dutch text is authentic) Official Journal L 233 , 20/08/1986 P. 0015*****COMMISSION DECISION of 28 July 1986 on financial assistance from the Community in making good losses incurred following outbreaks of African Swine fever in the Netherlands (Only the Dutch text is authentic) (86/402/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 1 (1) thereof, Whereas two outbreaks of African swine fever were confirmed in the Netherlands during April 1986; whereas the appearance of this exotic disease is a serious danger to the Community's livestock and whereas in order to help eradicate the disease rapidly the Commission should assist in making good the losses so caused; Whereas, as soon as the presence of African swine fever was officially confirmed, the Netherlands took all the measures specified in Article 1 of Decision 77/97/EEC; whereas the conditions for Community financial assistance are consequently met; whereas to be fully effective the Community's assistance should be the maximum authorized in the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission shall pay 50 % of the expenditure incurred by the Netherlands in compensating owners for the slaughter and destruction of pigs and the disinfecting of farms after all outbreaks of African swine fever detected in its territory during April 1986. Article 2 The Community financial participation shall be granted after supporting documents have been submitted. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 28 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 362, 31. 12. 1985, p. 8.